ACCEPTED
                                                                                                  03-14-00810-CV
                                                                                                          6325891
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             8/3/2015 11:16:56 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                       No. 03-14-00810-CV

                                                                                  FILED IN
                                   In the Third Court of Appeals           3rd COURT OF APPEALS
                                       For the State of Texas                  AUSTIN, TEXAS
                                           Austin, Texas                   8/3/2015 11:16:56 AM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk

                                       STEPHEN D. FOX,
                                      AS NEXT FRIEND OF
                                          C.F. and M.F.
                                            Appellant

                                                V.

                            MIRNA AZUCENA ALBERTO PEREZ
                                      Appellee


           Appeal from the 207th Judicial District Court of Comal County, Texas
                                Cause No. C2014-1631B
                            Honorable Dip Waldrip, Presiding


                                           APPELLANTS’
              THIRD MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

                                                 Respectfully submitted,

                                                 /s/ Stephen D. Fox

                                                 _____________________________
                                                 STEPHEN D. FOX
                                                 TBN 07337250
                                                 P.O. Box 312104
                                                 New Braunfels, Texas 78131
                                                 (832) 245-2665
                                                 E Mail – Fox.Stephen2011@gmail.com

                                                 ATTORNEY FOR APPELLANTS




Motion for Extension of Time/File Brief/                                                 1
TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, Appellants, STEPHEN D. FOX, as Next Friend of C.F. and M.F.,

and move the Court to grant a Third Motion for Extension of Time to File Appellants’

Brief herein, and in support thereof would show the Court the following:

    1.       Attorney, STEPHEN D. FOX, had been working diligently on researching the

             law and writing a Petition for a Writ of Certiorari to the Louisiana Supreme

             Court as well as a Petition for Discretionary Review to the Texas Supreme

             Court, both of which documents have been filed with the respective courts.

             Also, STEPHEN D. FOX, has been suffering from a debilitating illness that

             has kept him from working on Appellants’ Brief herein..

    2.       Good cause exists for the granting of an Extension of Time to File Appellants’

             Brief herein. Appellants’ Attorney of Record, STEPHEN D. FOX, has been

             very ill during June and July, 2015, that has prevented him from researching

             the law and drafting Appellant’s Brief herein, as well as the work that

             STEPHEN D. FOX has been required to do in researching the law and writing

             a Petition for a Writ of Certiorari to the Louisiana Supreme Court as well as a

             Petition for Discretionary Review to the Texas Supreme Court..

    3.       This Motion of not brought for purposes of delay, but that justice might be

             done.

    4.       For the good cause as shown above, Attorney, STEPHEN D. FOX, requires at

             least an additional two (2) weeks in which to file Appellants’ Brief.




Motion for Extension of Time/File Brief/                                                  2
    WHEREFORE, PREMISES CONSIDERED, Appellants pray that the Court grant

Appellants’ Motion for Extension of Time to File Appellants’ Brief herein, and for such

other and further relief, both general and special, legal and equitable, to which Attorney,

STEPHEN D. FOX, may show himself to be justly entitled.


                                               Respectfully submitted,

                                               /s/ Stephen D. Fox
                                               _____________________________
                                               STEPHEN D. FOX
                                               TBN 07337250
                                               P.O. Box 312104
                                               New Braunfels, Texas 78131
                                               (832) 245-2665
                                               E Mail – Fox.Stephen2011@gmail.com

                                               ATTORNEY FOR APPELLANTS



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served

upon all parties entitled to notice per the Texas Rules of Civil Procedure on this the 3rd

day of August, 2015.                           /s/ Stephen D. Fox

                                               __________________________________
                                               STEPHEN D. FOX


                           CERTIFICATE OF CONFERENCE

        I do hereby certify that a reasonable effort has been made to resolve the dispute

without the necessity of intervention and that effort has failed.

                                               /s/ Stephen D. Fox

                                               ______________________________
                                               STEPHEN D. FOX


Motion for Extension of Time/File Brief/                                                    3
                                           AFFIDAVIT

STATE OF TEXAS §

                                   §

COUNTY OF BEXAR                            §

        BEFORE ME, the undersigned authority, on this day personally appeared

STEPHEN D. FOX, who, being by me duly sworn upon his oath did depose and say:

        “My name is STEPHEN D. FOX, I am over the age of eighteen (18) years,
competent to testify, I have personal knowledge of the facts stated herein, and all facts
stated herein are true and correct.

       I have drafted and read the foregoing Motion for Extension of Time to File
Appellants’ Brief and all facts stated therein are true and correct. This Motion is not
brought for purposes of delay, but that justice might be done.”

                          Further Affiant Sayeth Naught:

                                                       /s/ Stephen D. Fox
                                                       ______________________________
                                                       STEPHEN D. FOX

        SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority, on

this the 3rd day of August, 2015.


                                                       ______________________________
                                                       Notary Public/State of Texas


                                                       My Commission Expires:



Motion for Extension of Time/File Brief/                                               4